DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 3837754 to Malcik (“Malcik”).
-From Claim 1: Malcik discloses a gate corner insert 36 configured for insertion into an upright 18, the gate corner insert comprising:
a base 42; and
a plurality of protrusions (1st-4th in annotated Figure) extending from the base, the base and the plurality of protrusions defining a cavity 41 therebetween, first and second protrusions of the plurality of protrusions defining an opening 44 therebetween in communication with the cavity, the opening and the cavity configured to receive a gate rail 20 therein for removable attachment to the gate corner insert, the removable attachment inhibiting removal of the gate rail from the opening.

    PNG
    media_image1.png
    663
    656
    media_image1.png
    Greyscale

Reproduced from Malcik (Examiner Annotated)
-From Claim 2: Malcik discloses wherein the base 42 includes at least one hole 48 extending therethrough, the at least one hole configured to receive a fastener 13 therethrough [for engagement against the gate rail when the gate rail is received within the opening and the cavity, the engagement of the fastener against the gate rail removably attaching the gate rail to the gate corner insert].
Examiner notes that the recitations in brackets with respect to the hole in the base represent statements of intended use for the hole.
-From Claim 3: Malcik discloses wherein third and fourth protrusions of the plurality of protrusions define a second opening 45 therebetween in communication with the cavity, the second opening disposed on an opposite side of the cavity from the opening and configured to receive the gate rail therein.
-From Claim 4: Malcik discloses wherein the first and second protrusions inhibit lateral movement of the gate rail when the gate rail is received within the cavity and first opening.
-From Claim 5: Malcik discloses wherein a third protrusion of the plurality of protrusions and the first protrusion define a second opening 46  therebetween in communication with the cavity, the opening 44 having a first width and the second opening having a second width, the second width being different than the first width, [the second opening configured to receive a gate rail therein that has a different width than the width of a gate rail that the opening is configured to receive].
-From Claim 6: Malcik discloses wherein the opening 44 is configured to receive a gate rail in a first direction, wherein the second opening 46 is configured to receive a gate rail in a second direction, and wherein the first direction is orthogonal to the second direction.
-From Claim 7: Malcik discloses wherein the first and second directions are orthogonal to a direction that the plurality of protrusions extend from the base.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,883,291. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the elements recited in the present claims are present in the claims of the patent.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, as the cited references include structure similar to that of the presently claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J WILEY whose telephone number is (571)270-7324. The examiner can normally be reached Mon-Fri, 9am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 5712705281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL J WILEY/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        3/21/2022